Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John P. Isacson.
The application has been amended as follows: IN THE CLAIMS: 
Claims 18 and 27 have been amended (see attached claim listing).
Claims 28-31 are newly added claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLAIM LISTING WITH EXAMINER’S AMENDMENT:

	18.	(Currently Amended) The method of claim 16, wherein the cells are selected from the group consisting of bacterial cells, yeast cells, Chinese Hamster Ovary (CHO) cells, COS cells, retinal cells, Vero cells, CV1 cells, kidney cells, HeLa cells, HepG2 cells, WI38 cells, MRC 5 cells, Colo25 cells, HB 8065 cells, HL-60 cells, lymphocyte cells, A431 epidermal cells, U937 cells, 3T3 cells, L cells, C127 cells, SP2/0 cells, NS-0 cells, MMT cells, stem cells, tumor cells, and a cell line derived from any of the aforementioned cells.

	27.	(Currently Amended)	The method of claim 18, wherein the lymphocyte cells are selected from the group of cells consisting of autologous T cells, Jurkat T lymphocytes and Daudi B lymphocytes.

	28. 	(New)  	The  method of claim 18, wherein the cell is a CHO K1 cell.

	29. 	(New)	The method of claim 18, wherein the cell is a DXB-11 CHO cell.

	30.	(New)	The method of claim 18, wherein the cell is a Veggie-CHO cell.

	31.	(New) 	The method of claim 18, wherein the cell is a COS-7 cell.	
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648